Per Curiam Opinion,
I-T-E Imperial Corporation has filed exceptions to the findings and conclusions contained in the opinion and in the Order, per Judge Rogers, of June 6, 1975.
The appellant’s exceptions to the conclusions raise the same questions disposed of in the opinion, and after argument and consideration of appellant’s brief, remaining satisfied with the conclusions expressed in our said opinion, we dismiss said exceptions to our conclusions (numbered 2 through 6) without further discussion.
The appellant has also excepted to our computation of the judgment. The effect of our order was to require the payment by the appellant of $85.53 in addition to the amount it paid on its return, which we believed was indicated on the settlement as a debit. The appellant says that it was entitled to a credit in that amount, and the appellee seems not to dispute this assertion, although it generally urges the affirmance of our order. We have decided to sustain this exception and therefore amend our order to provide as follows:
Order
And now, this 6th day of June, 1975, the appeal of I-T-E Imperial Corporation is dismissed and the settlement appealed from is approved; and the Chief Clerk is directed to enter judgment in favor of the Commonwealth in the amount of $123,821.53, and to mark the same satisfied upon payment of the docket costs by the appellant.